Citation Nr: 1820407	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  10-22 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for lumbar spine pain, to include as secondary to the service-connected left knee disorders.

3.  Entitlement to an increased evaluation of residuals, postoperative osteochondrosis, left tibia, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation of left knee instability with muscle spasms and joint self-fusion in extension (claimed as left calf pain and cramps), currently evaluated as 20 percent disabling.

5.  Entitlement to an extended temporary total evaluation of 100 percent based on surgical or other treatment necessitating convalescence for left knee surgery.




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1975 to April 1976 and from January 1978 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and March 2009 and May 2010 rating decisions issued by the RO in Houston, Texas. The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2018.  At that hearing, he waived his right to have the RO review newly received evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The claim for service connection for lumbar spine pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence regarding whether the Veteran's hepatitis C was incurred due to his active duty service.

2.  During the pendency of this appeal, and taking into account factors concerning pain, the Veteran's left knee was productive of flexion limited to 20 degrees, extension limited to 15 degrees, and slight instability.  

3.  There is an approximate balance of positive and negative evidence regarding whether the Veteran was convalescent from December 1, 2008 to September 6, 2009.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hepatitis C have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for a disability rating in excess of 30 percent for postoperative osteochondrosis, left tibia limitation with limitation of flexion, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2017).

3.  The criteria for a disability rating in excess of 20 percent for limitation of extension of the Veteran's service-connected left knee (previously characterized as left knee instability with muscle spasms and joint self-fusion in extension (claimed as left calf pain and cramps) have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2017).

4.  The criteria for a separate disability rating of 10 percent for instability of the Veteran's service-connected left knee have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2017).

5.  The criteria for extension of the temporary total evaluation based on left knee convalescence have been met, for the period extending from December 1, 2008 until September 6, 2009.  38 U.S.C. §§ 1110, 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.30 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Service Connection for Hepatitis C

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C. § 1113(b) (2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In this case, as noted in January 2018 hearing testimony, the Veteran specifically claims that he incurred hepatitis C as a result of his being vaccinated, using what he refers to as a "jet gun inoculator" multiple times during his active duty service.  
While a November 2014 VA examiner determined that it was less likely than not that the Veteran's diagnosed hepatitis C was incurred in or caused by air gun injections during service, the examiner based this opinion on findings that there was no medical data that show a case of hepatitis C to be linked to military auto injector use, the fact that the medical notes showed that he had tattooing to the bilateral arms in September 2004, the fact that there is a two to three fold risk for development of hepatitis C with tattooing, and the fact that the claimant was diagnosed with hepatitis C in November 2007 after tattooing had taken place.  In that opinion, however, the examiner acknowledged that there is some indication that infection via jet injectors is plausible.  The examiner noted that risk factors for hepatitis C infections include: injecting illegal drugs (low in the military because of drug screening); unsafe sexual practices, including having multiple sexual partners; receiving blood transfusions in the years before donated blood was tested for these infections; and occupations, such as health care, involving exposure to blood and body fluids.  Curiously, the examiner also noted that it was rare for tattoos in a licensed facility to be directly associated with a hepatitis C infection.  

Thus, in the Board's view, the record reflects two main possible causes of the Veteran's hepatitis C infection: a) his tattoos, which were apparently done at a licensed facility, and b) the vaccinations with the "jet gun inoculator"/"military auto injector."  The Board is unable to determine which is the more likely cause, based on the evidence of record.  Thus, the Board concludes with regard to this issue that the evidence for and against the claim is in relative equipoise.  The Veteran is entitled to the benefit of the doubt, 38 U.S.C. § 5107(b), and therefore to service connection for hepatitis C.

Increased Evaluations for Left Knee Conditions

In the case at hand, the Veteran has currently been assigned a 30 percent rating for residuals of postoperative osteochondrosis of the left tibia under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5261, and a 20 percent rating for left knee instability with muscle spasms and joint self-fusion in extension under Diagnostic Code 5257.  

The Board has reviewed the evidence of record in this case and finds that the assigned evaluations do not fully contemplate the degree of severity associated with the left knee conditions in this case.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

All pertinent evidence in this case has been reviewed, notably VA examination reports from January 2008, January 2009, and November 2014.  In January 2009, the Veteran was found to have flexion of the left knee limited to 20 degrees, whereas a November 2014 VA examination report revealed extension limited to 15 degrees.  While other examination reports have revealed greater degrees of flexion and extension, the Board is conscious of the Veteran's reports of pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The Board has thus determined that the service-connected disabilities should be recharacterized as residuals of postoperative osteochondrosis with limitation of flexion at 30 percent and limitation of extension at 20 percent.  These assigned ratings correlate with Diagnostic Code 5260 (30 percent assigned for limitation of flexion to 15 degrees) and Diagnostic Code 5261 (20 percent assigned for limitation of extension to 15 degrees).  The 30 percent evaluation assigned for limitation of flexion is the maximum available under Diagnostic Code 5260, and there is no evidence of extension limited to 20 degrees, as would warrant a 30 percent evaluation, under Diagnostic Code 5261.  Accordingly, there is no basis for an increased evaluation for either condition on account of limitation of motion in this case.   

While the Board has recharacterized but not increased the existing ratings in this case, the Board does find a basis for a separate 10 percent evaluation for slight instability of the left knee.  The Veteran was noted to exhibit left knee instability in a March 2009 VA treatment note.  Upon his most recent VA examinations, the degree of instability could not be ascertained since stability testing could not be performed due to the Veteran's left knee pain and brace.  The Board finds, however, that while there is no medical evidence clearly indicating the proper characterization of the Veteran's left knee instability, there is sufficient evidence to ascertain a disability picture that is slight in degree.  Accordingly, in addition to the above evaluations based on flexion and extension, the Veteran is also entitled to a 10 percent evaluation under DC 5257 for that lateral instability.  

The Board does note that there is no evidence of ankylosis (DC 5256), semilunar cartilage involvement (Diagnostic Codes 5258 and 5259), or tibia and fibula nonunion or malunion (Diagnostic Code 5262) in this case.  The Board has instead determined that three separate ratings are warranted here: for flexion (30 percent under Diagnostic Code 5260), extension (20 percent under Diagnostic Code 5261), and slight instability (10 percent under Diagnostic Code 5257).  The assignment of a separate 10 percent rating for slight instability ensures that the overall disability rating concerning the left knee will be increased in this case, and the Board's recharacterizations and changes in the assignment of Diagnostic Codes will in no way prejudice the Veteran.  See 38 C.F.R. §§ 3.951, 3.957; see also Butts, supra.

The final inquiry for the Board is whether his temporary total (100 percent) evaluation following left knee surgery should be extended in this case.  Such evaluation was assigned from October 22, 2007 until December 1, 2008 under 38 C.F.R. § 4.30.   

Entitlement to a temporary total convalescence rating is warranted if treatment of a service-connected disability results in: (1) surgery necessitating at least one month of post-operative convalescence; (2) surgery with severe post-operative residuals such as incomplete healed surgical wounds, therapeutic immobilization of a one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a).  This rating may be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  "Convalescence" is defined as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  

A December 2008 treatment note in the Veteran's VA treatment records indicates that he previously had chronic (surgical) wound problems, but that his wound was healed by the time of that note.  It also indicates that the Veteran was being followed for his continued symptoms, including severe pain, a stiff knee and instability.  See VA Treatment Notes, December 22, 2008 Orthopedic Surgery Note.  He was supposed to begin physical therapy that week.  Id.  An addendum note entered the following day indicates that his treating physician expected him to remain unable to work for at least another three months due to his limited mobility and knee problems.  A June 2008 treatment note indicates that another physician opined, at that time, that the Veteran had a wound vac in place at that time and would be unable to work for another six months beginning on June 2, 2008.  See VA Treatment Notes, June 2, 2008 Ortho Physician Note.  Symptoms reported at that time were deep pain and range of motion limitations.  Id.  On March 6, 2009, another one of the Veteran's treating physicians wrote that the Veteran was expected to be unable to work for at least the following six months (i.e., until September 6, 2009) and had severe pain, stiffness, instability and very limited range of motion of/in his left knee at that time.  

Upon review of the evidence of record, most importantly including that set forth immediately above, the Board finds that the weight of the evidence for and against the Veteran's claim of entitlement to a temporary total rating from December 1, 2008 through September 6, 2009 is in relative equipoise.  His treatment records indicate that he was still recovering from his left knee surgery and complications thereof, was still wearing a wound vac, and was still seriously limited as a result of that surgery until about September 6, 2009 (six months following the March 6, 2009 report indicating that he could not work for another 6 months).  The Board is aware that this evidence is not particularly detailed, insofar as this specific inquiry is concerned, but the evidence is at least as likely as not indicative of the Veteran's "convalescence," as defined above, during that period.  Accordingly, the Veteran is entitled to an extension of his currently-assigned temporary total evaluation of 100 percent spanning from October 22, 2007 to November 30, 2008.  That evaluation shall be extended until September 6, 2009.  To that extent, the appeal is granted.  

The Veteran has not raised any other issues in this case, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Board also notes that the grant of a total disability evaluation based upon individual unemployability has been in effect since July 2010.


ORDER

Entitlement to service connection for hepatitis C is granted.

Entitlement to a disability rating in excess of 30 percent for postoperative osteochondrosis, left tibia limitation with limitation of flexion, is denied.

Entitlement to a disability rating in excess of 20 percent for limitation of extension of the Veteran's service-connected left knee (previously characterized as left knee instability with muscle spasms and joint self-fusion in extension (claimed as left calf pain and cramps)) is denied.

Entitlement to a separate disability rating of 10 percent for instability of the Veteran's service-connected left knee is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an extended temporary total evaluation of 100 percent under 38 C.F.R. § 4.30 is granted; the temporary total evaluation of 100 percent spanning from October 22, 2007 to November 30, 2008 shall be extended to September 6, 2009, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board has considered whether there is a basis for service connection for a lumbar spine disability, both on a direct service connection basis and as secondary to the service-connected left knee disorders.  The November 2014 VA examination opinion addressing this matter, however, is convoluted and confusing: "[b]ased on medical knowledge, scientific data, definitions anatomy and common conditions describes a none joint issue which in effect is incapable of affecting the spine because gravity pulls down and not in reverse. In other words no weight bearing is borne by the knee from the knee tibia."  The examiner also did not adequately address the question of secondary aggravation of the lumbar spine by the left knee.  As clearly indicated above, the Veteran's left knee symptoms are of sufficient severity to have warranted three different compensable evaluations and a very extended period of post-surgical convalescence.  It is thus incumbent upon VA to provide a medical examination and opinion that adequately addresses the causal relationship, if any, between the Veteran's left knee disabilities and his lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of the complete updated VA and private records of all evaluations and treatment the Veteran received for his claimed lumbar spine disability.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims file, pursuant to the provisions of 38 C.F.R. § 3.159(c).

2.  Then, afford the Veteran a VA spine examination, with an examiner who has reviewed the claims file.  The examiner is requested to provide a diagnosis corresponding to the lumbar spine and to provide clearly stated opinions in response to the following questions:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's lumbar spine disorder was caused by, or is otherwise etiologically related to, his active duty service?

b) Is it at least as likely as not that the lumbar spine disorder was caused or aggravated (worsened beyond normal progression) by the service-connected left knee disorders?  

All prongs of the above questions, specifically that concerning aggravation, must be fully addressed, and all opinions must be supported by a detailed rationale.

3.  Then, readjudicate the Veteran's claim; if the determination remains unfavorable, furnish him with a Supplemental Statement of the Case and allow a reasonable period of time to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


